This case involves exactly the same issues as in McGlothlin v. City of Shreveport, 106 So. 708,1 this day decided; and the reasons for judgment therein assigned are equally applicable here.
                             Decree.
The judgment appealed from is therefore reversed, and plaintiff's suit is now dismissed, and the injunction herein sued out dissolved, at plaintiff's cost in both courts. It is further ordered that the writs of certiorari and prohibition herein issued be now perpetuated.
LAND, J., takes no part.
[See note to McGlothlin v. City of Shreveport, supra.]
1 Ante, p. 102. *Page 105